Exhibit 10.2

July 12, 2013

Smithfield Foods, Inc.

200 Commerce Street

Smithfield, Virginia 23430

Attention: Tim Dykstra and Ken Sullivan

 

  Re: Amended and Restated Term Loan Agreement dated as of August 31, 2012 (as
amended by that certain First Amendment to Amended and Restated Term Loan
Agreement dated as of January 31, 2013, the “Agreement”) among SMITHFIELD FOODS,
INC., a Virginia corporation (the “Company”), the subsidiary guarantors from
time to time party thereto, the Lenders from time to time party thereto and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”). All capitalized terms used herein, unless otherwise defined herein,
shall have the same meaning as in the Agreement.

Gentlemen:

The Company has informed the Administrative Agent and the Lenders that
(a) pursuant to that certain Agreement and Plan of Merger, dated as of May 28,
2013 (the “Amendment Date Merger Agreement”), by and among Shuanghui
International Holdings Limited, a corporation formed under the laws of the
Cayman Islands (“Shuanghui”), Sun Merger Sub, Inc., a Virginia corporation
(“Mergerco”) and wholly-owned subsidiary of Shuanghui, and the Company,
Shuanghui desires to merge Mergerco with and into the Company (the “Shuanghui
Merger”) so that, following consummation of such merger, (i) the Company will
continue as the surviving corporation and will be a wholly owned subsidiary of
Shuanghui (the “Shuanghui Acquisition”) and (ii) unsecured notes in an aggregate
principal amount not to exceed $1,000,000,000 issued by Mergerco shall become
Indebtedness of the Company (such notes, and any unsecured notes issued in
exchange thereof, the “New Company Notes”), (b) the Company anticipates
declaring and paying a cash dividend to Shuanghui, redeeming Equity Interests of
existing shareholders of the Company and/or acquiring certain Equity Interests
issued by Mergerco in an aggregate amount not to exceed $800,000,000
contemporaneously with consummation of the Shuanghui Merger (such Restricted
Payments and Investments described in this clause (b), the “Acquisition
Restricted Payment”), (c) upon the connsummation of the Shuanghui Acquisition,
the Company will repay the outstanding Indebtedness under that certain Term Loan
Agreement, dated February 4, 2013, between the Company and Bank of America, N.A.
(collectively, the “Debt Repayment”), (d) the Company anticipates incurring
unsecured Indebtedness in an aggregate principal amount not to exceed
$750,000,000 to provide funds, if necessary, to effect the Shuanghui Merger (the
“Unsecured Bridge Facility”), (e) in connection with the Shuanghui Acquisition,
the Company will be required to make redemption offers in respect of the Senior
Notes due 2017 and the Senior Notes due 2022 (the “2017 and 2022 Covered Notes”)
that could give rise to redemption of all or a portion of the 2017 and 2022
Covered Notes (the “Covered Notes Redemption”), and (f) if all or a portion of
the 2017 and 2022 Covered Notes are required to be redeemed pursuant to the
Covered Notes Redemption, the Company may obtain unsecured bridge loans and/or
issue unsecured notes in an aggregate principal amount necessary to redeem such
2017 and 2022 Covered Notes required to be redeemed but in no event to exceed
$1,500,000,000 in order to provide funds to effect such Covered Notes Redemption
(such unsecured loans and/or notes, and any unsecured loans and/or notes issued
upon conversion or exchange thereof, the “Covered Notes Refinancing Debt”).



--------------------------------------------------------------------------------

In accordance with the Agreement, the Company and the other Obligors have
requested that the Lenders consent to the Company’s (i) consummation of the
Shuanghui Merger and the Shuanghui Acquisition, (ii) incurrence of the
Indebtedness under the New Company Notes, the Unsecured Bridge Facility and, to
the extent required to consummate the Covered Notes Redemption, the Covered
Notes Refinancing Debt, and (iii) making of the Acquisition Restricted Payment,
the Debt Repayment, and the Covered Notes Redemption (the transactions referred
to in clauses (i), (ii), and (iii) are, collectively, the “Transactions”).

Accordingly, the parties hereto hereby agree as follows:

1. Subject to the terms of paragraph 2 of this letter (this “Consent Letter”),
the Administrative Agent and each of the undersigned Lenders:

(a) notwithstanding anything to the contrary in Section 6.11(a) of the
Agreement, consents to the consummation of the Shuanghui Merger so long as
(i) the Shuanghui Merger is consummated in accordance with the Amendment Date
Merger Agreement, without any amendment or modification thereto in a manner that
is material and adverse to the Lenders unless otherwise consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
(it being agreed that any change in the purchase price set forth in the
Amendment Date Merger Agreement by an amount equal to five percent (5%) or more
of such purchase price shall require the consent of the Administrative Agent,
such consent not to be unreasonably withheld or delayed; provided, however, no
consent of the Administrative Agent shall be required if the purchase price is
increased by five percent (5%) or more but such increase in excess of five
percent (5%) will be funded solely with equity from Shuanghui and not by the
assumption or incurrence of Indebtedness by the Company or any other Obligor)
and (ii) the Shuanghui Merger is consummated, if consummated at all, on or prior
to December 6, 2013;

(b) notwithstanding anything to the contrary in Section 6.01 or 6.05 of the
Agreement, consents to the Company’s declaring and making the Acquisition
Restricted Payment and agrees that the Acquisition Restricted Payment, if paid,
shall be excluded from any calculation of the amount of Restricted Payments;
provided, however, that such Acquisition Restricted Payment, if paid at all,
shall be paid upon consummation of the Shuanghui Merger in accordance with
paragraph 1(a) above, and in any event on or prior to December 6, 2013;

(c) notwithstanding anything to the contrary in Section 6.06 of the Agreement,
agrees that such Lenders shall not require the Borrower to (i) make a Change of
Control Offer or otherwise require the Borrower to repay all or any part of such
Lender’s Loans or other Obligations or (ii) repay or offer to repay any other
Indebtedness or obtain the requisite consent under the agreements governing such
Indebtedness to repay all or any part of such Lender’s Loans or other
Obligations or otherwise comply with the provisions of Section 6.06 of the
Agreement, to the extent the Shuanghui Acquisition is consummated, if
consummated at all, in accordance with this Consent Letter and a Change of
Control occurs as the result of the Shuanghui Acquisition;

(d) notwithstanding anything to the contrary in Section 6.03 or 6.13 of the
Agreement, consents to assumption of the New Company Notes by the Company
contemporaneously with the consummation of the Shuanghui Merger and the
incurrence of the Covered Notes Refinancing Debt; provided, however, that the
maturity dates of the New Company Notes and the Covered Notes Refinancing Debt
shall be after June 30, 2016;

 

CONSENT LETTER, Page 2



--------------------------------------------------------------------------------

(e) notwithstanding anything to the contrary in Section 6.03 or 6.13 of the
Agreement, consents to the incurrence of the Unsecured Bridge Facility;
provided, however, the proceeds of such Indebtedness, if any, shall be used to
effect the Shuanghui Acquisition; and

(f) notwithstanding anything to the contrary in Section 6.01 of the Agreement,
consents to the Company making the Debt Repayment upon the consummation of the
Shuanghui Acquisition and making the Covered Notes Redemption, in each case, in
connection with the Shuanghui Acquisition.

2. To induce the Lenders to agree to the terms of this Consent Letter, the
Company agrees that:

(a) the consent set forth herein shall not be deemed to be a consent to the
departure from or waiver of (i) any of the covenants identified in paragraph 1
above for any purpose other than to permit the Transactions on the terms
described in this Consent Letter, (ii) any other covenant or condition in any
Loan Document or (iii) any Event of Default that otherwise may arise as a result
of the transactions described in this Consent Letter; and

(b) the Company shall deliver a true, correct and complete copy of each of the
consent and second amendment to the ABL Credit Facility and the waiver or
consent related to the Qualified Receivables Transaction entered into by
Smithfield Receivables Funding LLC, in each case in form and substance
reasonably satisfactory to the Administrative Agent, promptly upon the execution
thereof.

3. The terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. Each
Obligor, the Administrative Agent, and the Lenders party hereto agree that the
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

4. The Company represents and warrants to the Administrative Agent and the
Lenders as follows: (a) no Default exists and (b) the representations and
warranties set forth in the Agreement are true and correct on and as of the date
hereof with the same effect as though made on and as of such date except with
respect to any representations and warranties limited by their terms to an
earlier date (in which case such representation and warranty shall be true and
correct as of such earlier date). IN ADDITION, TO INDUCE THE ADMINISTRATIVE
AGENT AND THE LENDERS TO AGREE TO THE TERMS OF THIS CONSENT LETTER, EACH OBLIGOR
REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS CONSENT
LETTER THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

(A) WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
OF ITS EXECUTION OF THIS CONSENT LETTER; AND

 

CONSENT LETTER, Page 3



--------------------------------------------------------------------------------

(B) RELEASE. RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND THE LENDERS,
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS,
AFFILIATES AND ATTORNEYS (COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH ANY OBLIGOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

5. This Consent Letter embodies the final, entire agreement among the parties
hereto and supersedes any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. This Consent Letter is binding upon and shall inure to the
benefit of the Administrative Agent, each Lender, each Obligor, and their
respective successors and permitted assigns, except no Obligor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Lenders. Any assignment or other transfer made in
violation of this paragraph 5 shall be void. This Consent Letter shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof, but giving effect to
federal laws applicable to national banks. This governing law election has been
made by the parties in reliance (at least in part) on Section 5–1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law. Any provision of this Consent
Letter held by a court of competent jurisdiction to be invalid or unenforceable
shall not impair or invalidate the remainder of this Consent Letter and the
effect thereof shall be confined to the provision so held to be invalid or
unenforceable. This Consent Letter may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Consent Letter by facsimile or by other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Consent Letter.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

CONSENT LETTER, Page 4



--------------------------------------------------------------------------------

Sincerely, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as Administrative Agent and sole Lender By:    /s/
James V. Kenwood Name: James V. Kenwood Title:   Managing Director By:    /s/
Jeff Geisbauer Name: Jeff Geisbauer Title:   Executive Director

 

CONSENT LETTER, Page 5



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: SMITHFIELD FOODS, INC., a Virginia corporation, as the
Company By:    /s/ Timothy Dykstra Name: Timothy Dykstra Title:   Vice President
and Corporate Treasurer

 

CONSENT LETTER, Page 6